Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 06/27/2021.  Claims 1-20 are currently pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by DOH et al (KR 2020-0038698).

    PNG
    media_image1.png
    774
    748
    media_image1.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figure 7 shown immediately above, DOH discloses a combustor nozzle assembly comprising: a central nozzle tube; 5an inner nozzle tube surrounding the central nozzle tube in a spaced-apart state; an outer nozzle tube surrounding the inner nozzle tube in a spaced-apart state; a pilot fuel injector provided between the central nozzle tube and the inner 10nozzle tube; and a main fuel injector provided between the inner nozzle tube and the outer nozzle tube.

Regarding dependent Claim 2, DOH discloses wherein 15a pilot flow path is formed between the central nozzle tube and the inner nozzle tube, and a main flow path is formed between the inner nozzle tube and the outer nozzle tube, wherein fuel-air concentration in the pilot flow path and fuel-air concentration in the main flow path are adjusted to be equal to or different from each other according to an operation purpose (figure 7 shows the main flow paths are larger than the pilot flow paths resulting in a leaner fuel-air mixture in the main flow paths since the volume of air received by the larger main flow paths is higher than the volume of air received by the smaller pilot flow paths; the number of fuel opening/fuel injectors in the main and pilot flow paths is the same, just the air volume is different for the main vs. pilot flow paths).
Regarding dependent Claim 3, DOH discloses wherein a fuel concentration in the pilot flow path is adjusted to be higher or lower than a fuel concentration in the main flow path according to the operation purpose (figure 7 shows the main flow paths are larger than the pilot flow paths resulting in a leaner fuel-air mixture in the main flow paths since the volume of air received by the larger main flow paths is higher than the volume of air received by the smaller pilot flow paths; the number of fuel opening/fuel injectors in the main and pilot flow paths is the same, just the air volume is different for the main vs. pilot flow paths).
Regarding dependent Claim 18, DOH discloses further comprising: a main swirler (150 in figure 3) provided on a downstream side of the main fuel injector in an airflow direction to generate a swirling flow, wherein the central nozzle tube, the 35inner nozzle tube, the pilot fuel injector, and the main fuel injector are inserted in an assembled state into the outer nozzle tube to which the main swirler is attached, as shown in figures 3 and 7.

In regards to Independent Claim 20, and with particular reference to Figure 7 shown immediately above, DOH discloses a gas turbine combustor (10 in figure 2) comprising: a liner (11 in figure 2) configured to define a combustion chamber (space within the combustor 10); a flow sleeve (casing surrounding the liner; figure 2 show a double casing; one casing being the liner, the other the flow sleeve) configured to surround the liner to form an annular flow space 10therebetween; an end plate coupled to a front side of the flow sleeve (as shown in figure 2, the end plate which is not labeled is connected to the flow sleeve); and a nozzle assembly (100 in figure 3) supported by the end plate and coupled to a front side of the liner, the nozzle assembly comprising (refer to marked-up figure 7 above):
a central nozzle tube; 5an inner nozzle tube surrounding the central nozzle tube in a spaced-apart state; an outer nozzle tube surrounding the inner nozzle tube in a spaced-apart state; a pilot fuel injector provided between the central nozzle tube and the inner 10nozzle tube; and a main fuel injector provided between the inner nozzle tube and the outer nozzle tube.

Allowable Subject Matter
Claims 4-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741